Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 1 of 19 PageID #: 404




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION
  VANESSA ADAMS                                       CASE NO. 3:19-CV-00585

  VERSUS                                              JUDGE TERRY A. DOUGHTY
  FRANKLIN PARISH SCHOOL BOARD                        MAG. JUDGE KAYLA D. MCCLUSKY

                                                RULING
         Plaintiff Vanessa Adams (“Adams”), an African-American female, filed this lawsuit

  against Defendant Franklin Parish School Board (the “School Board”) alleging claims of

  retaliation, harassment, and racial discrimination. Pending here is the School Board’s Motion for

  Summary Judgment dismissing Adams’s claims [Doc. No. 27]. Adams has filed an opposition

  [Doc. No. 50]. The School Board has filed a reply to the opposition [Doc. No. 51].

         For the following reasons, the School Board’s motion is GRANTED.

  I.     FACTS AND PROCEDURAL HISTORY

         Adams has worked for the School Board for approximately thirty (30) years as a teacher,

  administrative assistant, assistant principal, and principal. She currently works as a curriculum

  facilitator in the School Board’s central office.

          In 2011, Adams was working as a curriculum facilitator when she was appointed by the

  School Board to the position of principal at Gilbert Junior High School. Adams was the second

  choice of Superintendent Lanny Johnson (“Johnson”) for the position. On October 31, 2011,

  Johnson issued a written reprimand to Adams regarding improper use of leave, after Adams left

  the school and went on a cruise without informing Johnson, and improperly entered her time away

  as sick leave. On June 28, 2012, Johnson notified Adams of concerns with maintenance of the
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 2 of 19 PageID #: 405




  Gilbert campus and advised her that the campus grounds should be mowed throughout the school

  year.

          When it was time to determine whether Adams’s contract as principal of Gilbert Junior

  High School should be renewed, Johnson determined it was in the best interest of the School Board

  not to renew it. His reasons included improper absences/dishonesty, failure to maintain her

  campus, and decline in student scores. In not renewing Adams’s contract, the School Board’s only

  remaining obligation to Adams would have been to place her back into her last tenured position as

  a teacher.   Johnson offered Adams the opportunity to resign in lieu of not having her contract

  renewed, with the agreement to place her back into her prior position as curriculum facilitator in

  the central office, instead of a lower paying position as a teacher. Adams accepted Johnson’s offer

  and resigned her position as principal of Gilbert Junior High School on July 1, 2013.

          In May 2018, Adams applied for the position of Director of Franklin Parish Head Start.

  The top two candidates for the position were Adams and Holly Sartin (“Sartin”), a Caucasian

  female. Adams had 15 years more teaching experience than Sartin; Adams had transitioned to

  administrative roles, whereas Sartin’s experience was only in teaching; and Adams had a higher

  certification as an Education Leader.

          Adams and Sartin participated in interviews with the School Board’s diverse, five-person

  Interview Committee. Adams scored 184 following her interview; Sartin scored 190. Following

  the interview process, the applications and the results of the interviews were presented to Johnson.

  Johnson elected to hire Sartin, stating that he was relying on the interview process as well as his

  personal knowledge of each candidate’s comparative work performance, including how they




                                                   2
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 3 of 19 PageID #: 406




  handled themselves. He further stated he ultimately declined to offer Adams the position based

  on the 2011 and 2012 incidents [Johnson deposition, Doc. No. 27-6, pp. 33, 35, 36, 45, 47.]

         In August 2018, the Student Services position at Franklin High School became open.

  Although Adams did not formally apply for the position, she did contact Principal Brian Gunter

  (“Gunter”) to express her interest in the position. Gunter provided two (2) names to Johnson for

  consideration as potential candidates for the student services position: Charlie Amos, a Caucasian

  male, who was not employed with the school system at the time, and Adams, without indicating

  any preference between the two. Johnson offered the position to Amos, who turned the position

  down. Johnson then offered the position to another candidate, an African-American female, who

  was not employed with the school system at the time, and who initially accepted the position but

  then resigned from employment with the School Board. Johnson next offered the position to Brian

  Rogers (“Rogers”), a Caucasian male, who was not employed with the school system at the time,

  and who accepted.

         Around the same time, the principal of Horace G. White retired, effective the 2018-2019

  school year. Adams contends that, before she could apply, Johnson decided to transfer Tara

  Robbins, a Caucasian female, to the position, and further opted to modify the position from that of

  principal to that of administrative assistant. The School Board, on the other hand, contends that

  when the principal of Horace G. White was originally appointed, the school operated as any other

  school, with the principal having the same responsibilities as any other principal. However, Horace

  G. White had morphed from an alternative “school” to an alternative “program.” As an alternative

  program, students and teachers were no longer at the school full time, and students with

  disciplinary issues would cycle in and out. Based on the changes to the program, the School Board


                                                  3
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 4 of 19 PageID #: 407




  determined that a principal at Horace G. White was no longer necessary, and the position that was

  open was changed from principal to administrative assistant, and Tara Robbins was offered and

  accepted a transfer to the position. Adams did not apply for the position.

         Adams filed an intake questionnaire with the EEOC [Doc. No. 5-2] on August 25, 2018,

  and her official charge of discrimination based on race and retaliation was signed and sent back to

  the EEOC on October 12, 2018 [Doc. No. 5-3]. She further alleges she received the EEOC’s right

  to sue notice in February 2019.

         On May 6, 2019, Adams initiated this lawsuit against the School Board alleging that she

  was subjected to harassment, retaliation, and racial discrimination pursuant to Title VII of the Civil

  Rights Act of 1964 (“Title VII”), as amended, 42 United States Code § 2000e, et seq; 42 U.S.C. §

  1981 (“Section 1981”), and the Louisiana Employment Discrimination Law (“LEDL”), Louisiana

  Revised Statute 23:301 et seq., when she was not selected for positions to which she applied or

  that were otherwise available.

         Pursuant to a motion to dismiss filed by the School Board, this Court dismissed Adams’s

  Title VII and LEDL claims arising from any incidents alleged to have occurred in 2013, or prior

  thereto. Adams’s Section 1981 claims were dismissed with prejudice absent amendment to

  pleadings, and no amendment has been filed. [Doc. Nos. 6, 7]. Adams’s Title VII and LEDL

  claims remain with respect to selections and appointments in 2018 for the positions of Director of

  Head Start, Student Services Coordinator at Franklin High School, as well as the alleged

  principalship at Horace G. White alternative program.

         On February 15, 2021, the School Board filed the pending motion seeking the dismissal of

  Adams’s remaining claims of harassment, retaliation, and racial discrimination [Doc. No. 27].


                                                    4
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 5 of 19 PageID #: 408




  Adams has filed an opposition with regard to her claims of retaliation and racial discrimination;

  however, she states that she does not oppose summary judgment as to her harassment claim. [Doc.

  No. 50, p. 1]. The School Board has filed a reply [Doc. No. 51].

         The issues are fully briefed, and the Court is prepared to rule.

  II.    LAW AND ANALYSIS

         A.    Standard of Review

         Summary judgment is appropriate when the evidence before a court shows “that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

  affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is such that

  a reasonable fact finder could render a verdict for the nonmoving party. Id.

         “[A] party seeking summary judgment always bears the initial responsibility of informing

  the district court of the basis for its motion, and identifying those portions of ‘the pleadings,

  depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

  which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986) (quoting Anderson, 477 U.S. at 247). “The moving party may

  meet its burden to demonstrate the absence of a genuine issue of material fact by pointing out that

  the record contains no support for the non-moving party’s claim.” Stahl v. Novartis Pharm. Corp.,

  283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is unable to identify anything in

  the record to support its claim, summary judgment is appropriate. Id. “The court need consider

  only the cited materials, but it may consider other materials in the record.” FED. R. CIV. P. 56(c)(3).


                                                    5
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 6 of 19 PageID #: 409




  However, Rule 56 does not require a court to “sift through the record in search of evidence to

  support a party’s opposition to summary judgment.” Willis v. Cleco Corp., 749 F.3d 314, 317 (5th

  Cir. 2014) (quoted source omitted).

         In evaluating a motion for summary judgment, courts “may not make credibility

  determinations or weigh the evidence” and “must resolve all ambiguities and draw all permissible

  inferences in favor of the non-moving party.” Total E & P USA Inc. v. Kerr–McGee Oil and Gas

  Corp., 719 F.3d 424, 434 (5th Cir. 2013) (citations omitted). While courts will “resolve factual

  controversies in favor of the nonmoving party,” an actual controversy exists only “when both

  parties have submitted evidence of contradictory facts.” Little v. Liquid Air. Corp., 37 F.3d 1069,

  1075 (5th Cir. 1994) (en banc). To rebut a properly supported motion for summary judgment, the

  opposing party must show, with “significant probative evidence,” that a genuine issue of material

  fact exists. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000) (emphasis added).

  “‘If the evidence is merely colorable, or is not significantly probative,’ summary judgment is

  appropriate.” Cutting Underwater Tech. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 517

  (5th Cir. 2012) (quoting Anderson, 477 U.S. at 248).

         Relatedly, there can be no genuine dispute as to a material fact when a party fails “to make

  a showing sufficient to establish the existence of an element essential to that party’s case, and on

  which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-23. This is

  true “since a complete failure of proof concerning an essential element of the nonmoving party’s

  case necessarily renders all other facts immaterial.” Id. at 323.

         When a movant bears the burden of proof on an issue, it must establish “beyond

  peradventure all of the essential elements of the claim . . . to warrant judgment in [its] favor.”


                                                    6
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 7 of 19 PageID #: 410




  Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). In other words, the movant must

  affirmatively establish its right to prevail as a matter of law. Universal Sav. Ass'n v. McConnell,

  1993 WL 560271 (5th Cir. Dec. 29, 1993) (unpubl.).

         B.      Analysis

         The Court will consider Adams’s claims of harassment, retaliation, and racial

  discrimination, in that order.

                 1.      Harassment

         As noted above, Adams does not oppose the granting of the School Board’s motion for

  judgment as a matter of law dismissing her claims of harassment. Accordingly, the School Board’s

  motion as to Adams’s claims of harassment is GRANTED, and those claims are DISMISSED

  WITH PREJUDICE.

                 2.      Retaliation

         Under Title VII, employers may not retaliate against an employee because the employee

  opposed a practice made unlawful by Title VII, registered a complaint under Title VII, or

  participated in an investigation under the law. Brown v. Wal-Mart Stores East, L.P., 969 F.3d 571,

  576–77. Where a retaliation case is based on circumstantial evidence, the Court applies the burden-

  shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). That

  framework requires the plaintiff to establish a prima facie case of retaliation by demonstrating “(1)

  that [s]he engaged in activity protected by Title VII; (2) that [s]he suffered an adverse employment

  action; and (3) that a causal connection exists between the protected activity and the adverse

  employment action.” Byers v. Dall. Morning News, Inc., 209 F.3d 419, 427 (5th Cir. 2000).




                                                   7
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 8 of 19 PageID #: 411




          If a plaintiff establishes a prima facie case, the burden shifts to the employer to produce a

  legitimate, nondiscriminatory reason for taking the adverse action. Brown, 969 F.3d at 577. If the

  employer satisfies that burden, then the burden returns to the plaintiff to show that the employer's

  stated reason is pretextual. Id.

          In its motion, the School Board asserts that it is unclear from Adams’s Complaint, and even

  less clear at the conclusion of the discovery process, what “protected activity” purportedly led to

  any alleged retaliatory conduct. Other than to make a blanket allegation that the School Board

  failed to prevent and address any acts of retaliation, the Complaint points to no alleged protected

  activity.

          When asked to specify the protected activity, Adams testified that Johnson retaliated

  against her for her having been appointed by the School Board in 2011 to be principal at Gilbert

  Junior High School “against his will,” referencing that she was Johnson’s second choice for the

  position [Adams deposition, Doc. No. 27-5, p. 8]. If that is the case, according to the School

  Board, Adams was not the individual that engaged in the alleged protected activity, but, rather, it

  was the action of the School Board. In a situation of third-party retaliation, it must be determined

  whether the plaintiff falls within the “zone of interests” sought to be protected by the statutory

  provision that forms the basis of the complaint. Thompson v. N. American Stainless, L.P., 562 US.

  170 (2011). In other words, the question is whether the alleged retaliatory conduct would dissuade

  an employee from engaging in protected activity, thus rendering the third party the aggrieved party.

  The School Board argues here that the School Board is not an employee of itself, and the inquiry

  should end there. But, going further, any purported retaliatory action against Adams would not

  have acted to dissuade the School Board, as a collective body, from performing its obligatory


                                                    8
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 9 of 19 PageID #: 412




  statutory functions. Therefore, Adams has failed to establish the first prong of her prima facie

  case, according to the School Board.

          As to the second and third prongs, the School Board acknowledges that a failure to promote

  with respect to the Head Start position could constitute an adverse action. The School Board

  asserts, however, that there is no causal connection between the alleged protected activity and the

  alleged adverse action. The School Board asserts that the seven (7) year period from 2011 to 2018

  does not constitute temporal proximity, and that Adams has not demonstrated that the employer

  knew about the employee’s alleged protected activity. As the final decision maker, Johnson would

  have had to have known, or at least believed, that Adams had engaged in protected activity. The

  School Board asserts, however, that it is implausible that Johnson would have attributed the School

  Board’s decision to Adams, particularly as Adams was Johnson’s second choice recommendation.

  Thus, according to the School Board, Adams has failed to establish a prima facie case of

  retaliation.

          In her opposition, Adams does not refute the School Board’s arguments. Rather, Adams

  asserts that the School Board was aware that she filed a race-based claim of discrimination with

  the EEOC in 2016, and that her filing of that claim is the protected activity upon which she bases

  her retaliation claim.

          In its reply, the School Board contends that this is the first time that Adams has made the

  assertion that she engaged in protected activity when she filed an EEOC complaint in 2016; that

  there is no allegation in Adams’s Complaint related to the 2016 EEOC matter; that no questions

  were posed to Johnson, as the former Superintendent and Rule30(b)(6) deponent, regarding his

  knowledge of an EEOC complaint filed by Plaintiff in 2016 (or at any other time); and that even


                                                   9
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 10 of 19 PageID #: 413




  Adams, when specifically asked for the reasons she believed Johnson took retaliatory actions

  against her, made no mention of the 2016 EEOC complaint. Instead, Adams testified that Johnson

  retaliated against her for her having been appointed by the School Board in 2011 to the Gilbert

  principalship “against his will.” [Adams deposition, Doc. No. 27-5, pp. 57].

         The School Board further asserts that Adams has failed to point to any competent evidence

  in the record that would support the contention that Johnson was even aware of a complaint to the

  EEOC in 2016. Where, as here, temporal proximity cannot be inferred, an employee must

  demonstrate that the employer knew about the employee’s protected activity. See Cox v. DeSoto

  County, Miss., 407 F. App’x 848 851-852 (5th Cir. 2011) (finding 13 months an insufficient

  amount of time to create a causal link).

          The School Board concludes that Adams has presented no evidence that would support a

  causal connection between the 2016 EEOC complaint and the alleged retaliation two (2) years

  later. Thus, Adams has failed to establish a prima facie case of retaliation, and this claim should

  be dismissed.

         The Court agrees with the School Board that Adams has not previously asserted that her

  cause of action for retaliation was predicated on the alleged protected activity of making an EEOC

  complaint in 2016. The law is well-settled that a plaintiff may not rely on new claims raised for

  the first time in response to a motion for summary judgment. Cutrera v. Bd. of Supervisors of La.

  State Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised in the complaint, but,

  rather, is raised only in response to a motion for summary judgment is not properly before the

  court.”). The Court will not consider any facts, offered exhibits, or argument related to Adams’s




                                                  10
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 11 of 19 PageID #: 414




  retaliation claim that is raised for the first time in her opposition to the School Board’s motion for

  summary judgment.

         Further, even if the Court did consider this new claim, Adams has failed to present any

  evidence that Johnson knew of her alleged 2006 EEOC complaint.

         Therefore, the School Board’s motion seeking the dismissal of Adams’s retaliation claim

  is GRANTED, and that claim is DISMISSED WITH PREJUDICE.

                 3.      Racial Discrimination

         To analyze whether a plaintiff has established a prima facie case of racial discrimination

  under Title VII based on circumstantial evidence, the Court applies the McDonnell Douglas

  framework. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per curiam); see

  also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, (1973). Under that framework, a

  plaintiff must show that she “(1) is a member of a protected group; (2) was qualified for the position

  at issue; (3) was discharged or suffered some adverse employment action by the employer; and (4)

  was ... treated less favorably than other similarly situated employees outside the protected

  group.” McCoy, 492 F.3d at 556.

         If the plaintiff establishes a prima facie case, the burden shifts to the employer to provide

  a legitimate, nondiscriminatory reason for the action. Id. at 557. If the employer does so, the

  burden shifts back to the plaintiff, who then must establish either that the employer's reason was

  pretext for discrimination or that the plaintiff's protected status was a motivating factor for the

  action. Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir. 2007).




                                                   11
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 12 of 19 PageID #: 415




                         a.     Director of Head Start Position

         Adams bases her racial discrimination claim on circumstantial evidence. As an African-

  American female, Adams is a member of a protected class. She applied for the Director of Head

  Start position and was qualified for the position, but she was rejected for that position. The

  applicant selected for the position, Sartin, is a Caucasian female. As such, Adams states a prima

  facie case for race-based discrimination.

         In providing nondiscriminatory reasons for choosing Sartin over Adams, the School Board

  cites Johnson’s personal knowledge of each employee’s work history, the employees’

  certifications, the results of the interview process, and the employees’ experience.

         Adams argues these reasons are pretextual. She asserts that she had 15 years more

  experience than Sartin; she had transitioned to administrative assistant roles, whereas the entirety

  of Sartin’s experience was in teaching; and she had a higher certification than Sartin.

         Further, Adams shows that, during the interview process, Adams scored 184, and Sartin

  scored 190. Thus, according to Adams, the applicants were separated by “a mere six points.” [Doc.

  No. 50, p. 2].

         The School Board replies that Johnson relied upon his personal knowledge of each

  candidate’s comparative work performance and Johnson declined to offer Adams the position

  based on the two incidents which occurred in 2011 and 2012, where Adams left the school and

  went on a cruise without informing the Superintendent and improperly entered her time away as

  sick-leave, and where Adams had to be reminded that the campus grounds should be mowed

  throughout the school year.




                                                  12
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 13 of 19 PageID #: 416




           Adams asserts that Johnson apparently considered these two “minor” infractions to be more

  significant than her considerable breadth of experience as a teacher and administrator and her

  higher certification levels. However, Johnson testified that the first incident was a severe concern

  for him:

                  Q. So why did something in 2012, which was six years prior, affect
                  her position in 2018?

                  A. Just -- just the severity of it, to me.

                  Q. Of not --

                  A. She was absent without leave and that affected my judgment of
                  her, leaving 450 kids, 50 employees, and going on a cruise and being
                  absent for a week without letting me know.

  [Johnson deposition, Doc. No. 27-6, p. 7]. Johnson also testified that he considered the second

  incident to be significant because:

                  A. . . . I had some complaints made to the board member. The board
                  member called me about her not keeping the campus up. And that
                  was very important to me because we were trying to pass taxes,
                  renovate some schools, and I tried to get the principals to keep their
                  schools clean and manicured on the outside because I thought that
                  made a difference with voters on tax issues.

  [Id., p. 5].

           The School Board further takes issue with Adams’s attempt to discount the difference in

  interview scores as being “a mere 6 points.” The School Board states that what cannot be

  discounted is that a diverse group of reasonable individuals agreed Sartin was the top selection,

  even after considering education and experience, along with the other desired attributes for the

  position. The School Board concludes that Johnson gave due weight to the interview scores when




                                                      13
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 14 of 19 PageID #: 417




  making the final selection, and that there is no evidence in the record to support a racial animus

  toward Plaintiff in making the final selection.

         Because the School Board provided nondiscriminatory reasons for the adverse action, the

  burden shifted back to Adams to show that the reasons were pretextual or that her protected status

  was a motivating factor in her not being promoted. See Alvarado, 492 F.3d at 611. Adams has

  failed to make such a showing.

         Adams argues that it is well-settled that where the employer’s proffered reason for refusing

  to hire or promote an employee is that it selected the “best qualified” candidate, pretext may be

  inferred by evidence of the plaintiff's superior qualifications: “[Q]ualifications evidence may

  suffice, at least in some circumstances, to show pretext.” Ash v. Tyson Foods, Inc., 546 US 454,

  456-457 (2006); Farver v. McCarthy (8th Cir. 2019) 931 F3d 808, 812].

         However, Adams has failed to show that she clearly possessed superior qualifications.

  Although she may have had more years of teaching experience than Sartin, Johnson could have

  been justified in concluding that Sartin possessed superior qualifications, after considering his

  personal knowledge of each employee’s work history, the employees’ certifications, the results of

  the interview process, and the employees’ experience.

         As indicated above, the interview process itself took into account each candidate’s

  experience, and even after considering that Adams had more years of teaching experience, the

  diverse interview committee nevertheless scored Sartin higher than Adams. [Doc. No. 27-7]

           A plaintiff's subjective belief that she was the victim of racial discrimination is insufficient

  to create an inference of discriminatory intent. Roberson v. Alltel Info. Servs., 373 F.3d 647, 654

  (5th Cir. 2004).


                                                    14
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 15 of 19 PageID #: 418




            Accordingly, the School Board’s motion seeking the dismissal of Adams’s claim of racial

  discrimination with regard to the Director of Head Start position is GRANTED, and that claim is

  DISMISSED WITH PREJUDICE.

                          b.      Student Services Position

             Adams contends she expressed her interest in the Student Services position at Franklin

  High School to Dr. Gunter, who proffered her name as a potential candidate for the position to

  Johnson. Adams was rejected for that position. The applicant selected for the Student Services

  position was outside of Adams’s protected class, as Brian Rogers is a Caucasian male. As such,

  Adams asserts that she has stated a prima facie case for race-based discrimination.

            The School Board, on the other hand, asserts that there was no adverse action, in that

  Adams never formally applied for the position, and, further, that the position would have been a

  demotion from her position as curriculum facilitator in the central office, with possibly a reduction

  in pay.

            The School Board further asserts that Adams has failed to show that she was treated less

  favorably than similarly situated individuals outside the protected group. As an initial matter, she

  was not similarly situated to the those considered for the position, all of whom were not employed

  with the district. The School Board argues that it is apparent that Johnson sought individuals who

  were not currently employed to fill that unfilled opening, and, ultimately, a former employee was

  placed in that position. Secondly, if others employed by the school district had been interested in

  a transfer, regardless of race, they too would not have had that opportunity. Additionally, Johnson

  actually hired an African-American female who later resigned before starting the position, further




                                                   15
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 16 of 19 PageID #: 419




  evidencing that Adams was not treated less favorably than similarly situated individuals outside

  of the protected group, according to the School Board.

         Adams responds that the School Board is attempting to mask its discriminatory hiring

  practices by demonstrating that the position was offered at least once to another candidate in her

  protected class [Doc. No. 50, p. 11].

         The Court finds that Adams has failed to establish a prima facie case of racial

  discrimination, in that she has failed to establish disparate treatment. The evidence that the School

  Board offered the position to someone in the same protected group as Adams is uncontroverted.

  Johnson testified:

                 A. Well, let me go back and tell you what happened on the position.
                 We had the opening and we advertised it and we went through an
                 interview process and we actually named a young lady that worked
                 in Monroe that was from Winnsboro, a black, for the position. She
                 went through payroll, she registered, did everything she was
                 supposed to do to come to work for us, but a day before school
                 opened, she called and resigned. So we were scrambling for
                 somebody to fill that position. So the principal and I started talking
                 about who could we get, who could we find on such short notice to
                 help, because that position was crucial to the front office and the
                 high school. And that's what happened with that.

                 We had hired -- I think she was a counselor and she was working at
                 Swanson Correctional Institute. And she actually accepted the job. I
                 appointed her, and then the day before school started, she called and
                 told us she would not come. And that's when we started scrambling
                 to find someone.

  [Johnson deposition, Doc. No. 27-6, p. 8]. Adams has failed to produce any evidence to support

  her contention that the School Board was attempting to mask its alleged discriminatory practices.

  Adams, therefore, has failed to demonstrate that she received unfavorable treatment because she

  was a black female.


                                                   16
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 17 of 19 PageID #: 420




         Accordingly, the School Board’s motion seeking the dismissal of Adams’s racial

  discrimination claim with regard to the Student Services position is GRANTED, and that claim is

  DISMISSED WITH PREJUDICE.

                         c.      Position at Horace G. White

         Adams alleges that the School Board advertised a Principal position with Horace G. White

  Alternative school, but before she could apply, Johnson decided to transfer Tara Robbins

  (“Robbins”), Caucasian female, to the position. Johnson further opted to modify the position from

  that of Principal to that of Administrative Assistant.

         The School Board responds that Adams’s credentials for this position were not considered

  as she did not apply for the position, nor did she express an interest in the position. As indicated

  above, the position at Horace G. White had been that of a principal, but upon retirement of the

  former principal, the Superintendent (Johnson) changed the position to that of an Administrative

  Assistant, reasoning that based on changes in programming, there was to be less administrative

  work required at the site, and a principal – with a principal’s salary – was no longer necessary for

  the position. The School Board asserts that saving money is a legitimate non-discriminatory reason

  for the action. With respect to Robbins, the School Board asserts that this this was essentially a

  transfer, which is well within the Superintendent’s authority. Robbins, a valued employee, had

  expressed that she would be resigning her position to take a job in another district. In an effort to

  persuade her not to resign, Johnson suggested she apply for the position. Robbins agreed, and she

  was ultimately selected. Here, too, the School Board asserts it has articulated a legitimate non-

  discriminatory reason for the selection. There is no evidence in the record, according to the School

  Board, that would show or tend to show that decisions made with respect to the position at Horace


                                                   17
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 18 of 19 PageID #: 421




  G. White were pretext for discrimination – particularly where Johnson was unaware of Adams’s

  interest in the position

          Adams replies that, while an employee normally must prove he or she applied for and was

  denied a promotion, this prong is not required where the employer does not notify employees of

  available promotions or provide a formal mechanism for promotion applications.

          The Court finds that Adams has failed to establish a prima facie case of racial

  discrimination as to this position. It is undisputed that she did not submit an application or express

  any interest in the position. Further, contrary to her contentions that the School Board failed to

  notify its employees of available positions, the School Board has provided a copy of an

  advertisement for the position of “Administrator of Horace G. White Learning Center” published

  August 1, 2018, in the Franklin Sun newspaper. [Doc. No. 27-13].

          Further, assuming arguendo that Adams had established a prima facie case, the School

  Board has given legitimate, nondiscriminatory reasons for filling that position, and Adams has

  failed to produce any evidence of pretext.

          Accordingly, the School Board’s motion seeking judgment as a matter of law dismissing

  Adams’s claim of racial discrimination with regard to the position at Horace G. White is

  GRANTED, and that claim is DISMISSED WITH PREJUDICE.

  III.    CONCLUSION

          For the reasons set forth above, the Court GRANTS the School Board’s Motion for

  Summary Judgment [Doc. No. 27]. Plaintiff Vanessa Adams’s claims are DISMISSED WITH

  PREJUDICE. All pending motions [Doc. Nos. 29, 39] are DENIED AS MOOT.




                                                   18
Case 3:19-cv-00585-TAD-KDM Document 53 Filed 04/06/21 Page 19 of 19 PageID #: 422




        Monroe, Louisiana, this 6th day of April, 2021.


                                                     __________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                19
